Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches: (Partial features shown, see claims for full details)
a)  The source index register stores an independent index for each table of the set of tables; the source data register, the instruction memory store instructions each specifying a data processing operation and the data operand; the instruction decoder sequentially recalls the instructions from the instruction memory; and determine for each instruction the data processing operation and the at least one data operand; and the operational unit coupled to the source index register, to the source data register, and to the instruction decoder and performs for each instruction of the instructions decoded by the instruction decoder the respective data processing operation upon the respective data operand and store a result of the respective data processing operation, a first instruction includes a look up table write instruction that specifies a subset of the set of tables that includes more than one table; and the operational unit performs a table write in response to the look up table write instruction by writing a respective data element of the plurality of data elements from the source data register to each table in the subset of the set of tables. (Claim 1)
b) Receiving a look up table write instruction specifies a set of tables that includes more than one table and a plurality of data elements to store in the set of tables; and performing by 
 c) The register file includes a set of registers each stores a respective set of indices; a set of base address registers each stores a respective base address; a set of configuration registers each stores a respective table configuration; a source data register stores a plurality of data elements; an operational unit coupled to the memory, the register file, the set of base address registers, the set of configuration registers, and the source data register: receive a look up table write instruction that specifies: a first register of the set of registers of the register file that stores a first set of indices; a first base address register of the set of base address registers that stores a first base address of a subset of the plurality of tables, the subset includes more than one table; a first configuration register of the set of configuration registers stores a first table configuration of the subset of the plurality of tables; and the source data register; based 
Applicant’s response and amendment with RCE on 9/29/2021 have been fully considered and persuasive. Claims 10, 11 have been canceled by applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182